Title: To Alexander Hamilton from Oliver Ellsworth, 16 October 1800
From: Ellsworth, Oliver
To: Hamilton, Alexander


Havre Oct 16th. 1800
Dear Sir,
I enclose for your perusal, but by no means for publication, an extract of a letter I have just been writing for the Secretary of State.
More could not be done than has been, without too great a sacrifice; and I hope, as the reign of Jacobinism in France is over, and appearances are strong in favour of a general peace, that you will think it was better to sign a Convention than to do nothing.
I am, dear Sir,   with respect & esteem,   your most obedient
Oliv. Ellsworth
General Hamilton


P.S.
I will thank you at a convenient opportunity, to shew the enclosed extract to Govr. Jay & Judge Hobart.
The unfavourable state of my health does not permit my return to America at this late Season of the year. After a few weeks spent in England I shall probably retire for winter quarters to the South of France.
O E.
